PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/394,153
Filing Date: 25 Apr 2019
Appellant(s): Switzer, Lon, E.



__________________
Joseph M. Butscher (48,326)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/21/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/20 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim 1, 3, 5-6, 11, 14-15, and 22-23 rejected under 35 U.S.C. 102(a)(2) as being anticipated by OHARA et al. US 20200139664 A1 (Ohara).
As per claim 1 Ohara teaches a composite panel assembly, comprising:
a core (20 FIG. 6B);
an inner skin (50 FIG. 6B) coupled to a first side (top) of the core; and
a decorative laminate coupled to the inner skin (see "For example, a decorative layer, a protective layer or the like made of a nonwoven fabric or the like may be stacked on the upper surface of the first skin layer 30 and the lower surface of the second skin layer 40" [205]);

wherein a peripheral edge including portions of the core, 
the inner skin, the decorative laminate, and the outer skin, is compressed (see "core layer 20 may be sandwiched" [0119]; see also "compressed portion 20a", FIG. 6B).

As per claim 3 Ohara teaches the composite panel assembly of claim 1, wherein the core is a honeycomb core (see "core layer 20 which is a honeycomb structural body" [0215]) including a plurality of interconnected honeycomb cells (FIG. 6B).

As per claim 5 Ohara teaches the composite panel assembly of claim 1, wherein the peripheral edge (bent and the curved portions 52, 62, FIG. 6B) is rounded.


As per claim 6 Ohara teaches the composite panel assembly of claim 1, wherein the peripheral edge comprises a bend (bent and the curved portions 52, 62, FIG. 6B).

As per claim 11 Ohara teaches a method of forming a composite panel assembly, the method comprising: 
providing a core (20 FIG. 6B); 
coupling an inner skin (50 FIG. 6B) to a first side of the core; 

coupling an outer skin (60 FIG. 6B) to a second side of the core;
compressing (core layer 20 may be sandwiched" [0119]) a peripheral edge including portions of the core, the inner skin, the decorative laminate, and the outer skin (see "compressed portion 20a", FIG. 6B).

As per claim 14 Ohara teaches the method of claim 11, wherein the compressing comprises rounding the peripheral edge (bent and the curved portions 52, 62, FIG. 6B).

As per claim 15 Ohara teaches the method of claim 11, wherein the compressing comprises bending the peripheral edge (bent and the curved portions 52, 62, FIG. 6B).

As per claim 22 Ohara teaches the composite panel assembly of claim 5, where the portions of the core, the inner skin, the decorative laminate, and the outer skin are rounded in a common direction and orientation (see FIG. 6B; these are rounded toward the apex proximate 51, 61).  

.  

Claim 4 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Freeman et al. US 4445956 A (Freeman).
As per claim 4 the primary reference of Ohara teaches the limitation according to claim 1 but fails to explicitly disclose:
the inner skin and the outer skin include one or more pre-impregnated epoxy layers.
Freeman teaches such pre-impregnated layers, specifically:
the inner skin and the outer skin include one or more pre-impregnated epoxy layers ("The layer 12 typically is pre-impregnated with epoxy or resin" 4:4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara by including the pre-impregnated layer as taught by Freeman in order to provide a ready to install panel with a desired finish as an obvious design choice because doing so would expedite production.

As per claim 13 Ohara teaches the method of claim 11, wherein the core is a honeycomb core (see "core layer 20 has a honeycomb structure" [0048]) including a plurality of interconnected honeycomb cells (FIG. 2A), but the combination fails to explicitly disclose:
wherein the inner skin and the outer skin include one or more pre-impregnated epoxy layers.
Freeman teaches such pre-impregnated layers, specifically:
wherein the inner skin and the outer skin include one or more pre-impregnated epoxy layers ("The layer 12 typically is pre-impregnated with epoxy or resin" 4:4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara by including the pre-impregnated layer as taught by Freeman in order to provide a ready to install panel with a desired finish as an obvious design choice because doing so would expedite production.

Claim 7-10, 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Godbehere et al. US 6582792 B1 (Godbehere).
As per claim 7 Ohara teaches the composite panel assembly of claim 1, but fails to explicitly disclose:
wherein the peripheral edge is thinner than a main portion of the composite panel assembly.
Godbehere teaches such an edge, specifically:
wherein the peripheral edge (12a FIG. 2) is thinner than a main portion of the composite panel assembly.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara by including the thinner edge as taught by Godbehere in order to enable the panel to mate with an adjacent panel.

As per claim 8 Ohara in view of Godbehere teaches the limitation according to claim 7, and Godbehere further discloses a closeout spline (cap 34 FIG. 4) couples the composite panel assembly to another composite panel assembly. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara in view of Godbehere by including the cap  at the mating edge as taught by Godbehere in order provide a substantially uninterrupted surface ply, thereby creating a stronger panel.
		
As per claim 9 Ohara in view of Godbehere teaches the limitation according to claim 8, and Godbehere further discloses the closeout spline (34) comprises: an upstanding wall (sides of 34, FIG. 4); and covering ribs (left and right extents of bottom surface of 34, FIG. 4) coupled to the upstanding wall. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara in view of Godbehere by including the cap's side walls and lower surface as taught by Godbehere in order provide a cover for the joint.

As per claim 10 Ohara in view of Godbehere teaches the limitation according to claim 9, and Godbehere further discloses a distal end of the peripheral edge is wedged between an interior surface of the upstanding wall (bottom of sides of 34, proximate composite materials 10 and 12) and an exterior surface of one of the covering ribs (see "wedged" FIG. 4). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara in 

As per claim 16-17 Ohara teaches the method of claim 11 but fails to explicitly disclose:
coupling the composite panel assembly to another composite panel assembly with a closeout spline;
wedging a distal end of the peripheral edge between an interior surface of an upstanding wall of the closeout spline and an exterior surface of a covering rib of the closeout spline.
Godbehere further discloses a pair of composite panels with a closeout spline, specifically:
coupling the composite panel assembly (12 FIG. 4) to another composite panel assembly (10 FIG. 4) with a closeout spline (cap 34 FIG. 4);
wedging a distal end of the peripheral edge between an interior surface of an upstanding wall of the closeout spline (see "wedged" FIG. 4) and an exterior surface of a covering rib (left and right extents of bottom surface of 34, FIG. 4) of the closeout spline.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara in view of Godbehere by including the functional steps of "wedged" as taught by Godbehere in order provide a finished —and thereby secure— cover for the joint.
		

a core (20 FIG. 6B); 
an inner skin (50 FIG. 6B) coupled to a first side of the core; 
a decorative laminate coupled to the inner skin (see "For example, a decorative layer, a protective layer or the like made of a nonwoven fabric or the like may be stacked on the upper surface of the first skin layer 30 and the lower surface of the second skin layer 40" [205]); and
an outer skin (60 FIG. 6B) coupled to a second side of the core, 
wherein a peripheral edge including portions of the core, the inner skin, the decorative laminate, and the outer skin, is compressed (see "compressed portion 20a", FIG. 6B).
Ohara fails to explicitly disclose:
a first composite panel assembly; and 
a second composite panel assembly, 
Godbehere teaches such a pair of composite panels, specifically:
a first composite panel assembly (12 FIG. 4); and 
a second composite panel assembly (10 FIG. 4), 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara by including the pair of panels as taught by Godbehere in order to enable covering a larger surface with a pair of mating panels.

As per claim 19 Ohara in view of Godbehere teaches the limitation according to claim 18, and Godbehere further discloses the first composite panel assembly is 
	
As per claim 20 Ohara in view of Godbehere teaches the limitation according to claim 19, and Godbehere further discloses a closeout spline (cap 34 FIG. 4) that couples the first composite panel assembly to the second composite panel assembly (12 coupled to 10, FIG. 4), wherein the closeout spline comprises:
an upstanding wall (sides of 34, FIG. 4); and
covering ribs (left and right extents of bottom surface of 34, FIG. 4) coupled to the upstanding wall, 
a distal end each of the peripheral edges is wedged between an interior surface of the upstanding wall (bottom of sides of 34, proximate composite materials 10 and 12) and exterior surface of one of the covering ribs (see "wedged" FIG. 4). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ohara in view of Godbehere by including the functional steps of "wedged" as taught by Godbehere in order provide a finished —and thereby secure— cover for the joint.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by OHARA et al. US 20200139664 A1 (Ohara). 
As per claim 21 Ohara teaches the composite panel assembly of claim 1, wherein the portions of each the core, the inner skin, the decorative laminate, and the outer skin, are compressed ("compressed portion 20a", FIG. 6B).  

(2) Response to Argument
As per the arguments (p. 10, p. 14; and p. 17):
(Claim 1) While Ohara notes that a decorative layer may be stacked onto the skin layer 30 and the skin layer 40, Ohara does not expressly or necessarily describe, teach, or suggest that any portion of the decorative layer is compressed along with portions of the core, and/or the skin layers.
(Claim 11) While Ohara notes that a decorative layer may be stacked onto the skin layer 30 and the skin layer 40, Ohara does not expressly or necessarily describe, teach, or suggest that any portion of the decorative layer is compressed along with portions of the core, and/or the skin layers.
And
(Claim 4 and Claim 13) …at least the reasons set forth above with respect to claims 1 and 11.
 any portion of the decorative layer is compressed along with portions of the core") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes the claim language of claim 1 requires "wherein a peripheral edge including portions of the core, the inner skin, the decorative laminate, and the outer skin, is compressed" which does not require the decorative layer or the core to be compressed because this language merely requires the peripheral edge to be compressed. The claim language of "a peripheral edge including portions of" merely requires a portion of one or more of the listed elements to be compressed. The claim does not require the individual portions be compressed.

As per the argument (p. 17-18, 19, and 23):
(Claim 9 and Claim 17) Indeed, Godbehere discloses reference numeral 34 is a zero degree cap. In particular, “a 0° ply cap 34 can be placed on the top surfaces of the ... plies to provide full compensation as shown in FIG. 4.” See id. at column 5, lines 5-9. The zero degree cap rests over the plies, and does not include any ribs. See id. at Figure 4.
and 
(Claim 20) Indeed, Godbehere discloses reference numeral 34 is a zero degree cap. In particular, “a 0° ply cap 34 can be placed on the top surfaces of the ... plies to provide full compensation as shown in FIG. 4.” See id. at column 5, lines 5-9. The zero degree cap rests over the plies, and does not include any ribs. See id. at Figure 4.
the Examiner submits the left and right extents function as "ribs" because they maintain the rectangular shape. The "wall" can be seen extending upwards above the joint between the weft dominated plies.

As per the argument (p. 18):
(Claim 10) The zero degree cap rests flush over the plies, and does not include any ribs. See id. at Figure 4. As such, no portions of the plies are wedged between different surfaces of the zero degree cap 34.
the Examiner submits the left and right extents functioning as "ribs" detailed above can be reasonably broadly interpreted as being "wedged" together below the above detailed "wall". This can be seen in FIG. 4 wherein the thinner portion (24) cooperates with the cap (34) to effectively sandwich —or "wedge"— the piles therebetween.

As per the argument (p. 20):
(Claim 18) The claim is clear that the peripheral edge including portions of the core, the inner skin, the decorative laminate, and the outer skin is 
the Examiner submits as above detailed, the claim merely requires "a peripheral edge including portions of the core, the inner skin, the decorative laminate, and the outer skin, is compressed" which is interpreted as a peripheral edge is the element that is compressed. As has been argued, the edge portion is required by the claim to be compressed, and at least the " compressed portion 20a… of the core layer 20" ([0118]) anticipates the claim. The claim does not require "each" element be compressed. The claim requires the edge portion to be compressed.  The examiner notes that each element being compressed is being claimed in claim 21 of which the examiner has withdrawn the rejection thereto.  Since the appellant has placed this limitation in claim 21, they are admitting that claim 1 (of which claim 21 depends) does not require “each” of the elements to be compressed (otherwise claim 21 would not further limit claim 1), merely just the edge.  Also, appellant admits in page 11 of the Appeal Brief that Ohara clearly teaches the core layer at the periphery being compressed.  Since the core layer is compressed at the periphery the claim limitation of claim 1 is met.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JJS/Examiner, Art Unit 3635                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.